DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
 “a cooling system operable to cool the shaped cheese strip” in claims 21, 31 and 38, interpreted to be cooling belts or rollers (paragraph 25).
“a sliding element positioned below the outlet gap and operable to adjust a size of the outlet gap” in claims 21, 31 and 38, interpreted to be a substantially flat structure 6 which is capable of linear movement across the outlet gap 5 (figure 1; paragraph 29). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 31 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “the sliding element does not change the width of the preshaped strip of molten cheese mass” is not supported by the specification. With respect to the sliding element, the specification only recites that the element adjusts the gap width at outlet gap 5 (paragraph 29). There does not appear to be any indication in applicant’s disclosure that the sliding element cannot change the width of the cheese, particularly since there is no disclosure (including the figures) regarding the shape of the plate. For example, a plate with a slanted leading edge would change the width of the cheese as the relative position of the plate changes. The limitation also does not appear to have been an originally filed limitation.
Examiner requests applicant to point out where the disclosure recites support for the limitation in question.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, in the second to last clause starting with “a cooling system operable to…”, the term “it” renders the claim indefinite since it is unclear exactly which element of the claim the term is referring to, i.e. the cooling system or the cheese strip. 
Regarding claims 31 and 38, in the second to last clause starting with “a cooling system operable to…”, the term “it” renders the claim indefinite for the same reason stated for claim 21 above.
Regarding claim 22, the limitation “outlet gap has an adjustable width and thickness” renders the claim indefinite since the limitation contradicts the limitation of claim 21 reciting “wherein the sliding element does not change the width of the preshaped strip…” Specifically, claim 21 recites the sliding element as the only structure which controls the size of the outlet gap, and therefore the shape of the cheese strip, where the sliding element does not change the width of the strip, and therefore the width of the outlet. It is unclear how the outlet gap recited by claim 22 has both adjustable width and thickness, where claim 21 states that the means for changing outlet size can only adjust the outlet thickness. It is unclear if both the width and thickness can be adjusted as recited by claim 22 or only the thickness as recited by claim 21, and further unclear if there is some other unclaimed feature which adjusts the outlet width. The examiner requests clarification as to where the specification details the structure/manner in which the outlet width is adjustable.
Regarding claims 28 and 33, the claims are rendered indefinite since it is unclear exactly what parameter (width, thickness, distances between each other, speed of rollers, flow rate, etc.) is being coordinated between the outlet and roller gaps to obtain the cheese fed across the entire body width of the rollers. The rejection can be 
Further regarding claims 21, 31 and 38, the limitation “a homogenizing device comprising an outlet gap from which a preshaped strip of molten cheese mass is supplied, wherein the preshaped strip of molten cheese mass has a plurality of uniformly aligned fibers…aligned in substantially the same direction” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because:
The limitation recites a placeholder (“device”) and functional language (“homogenizing” and “from which a preshaped strip of molten cheese mass is supplied…aligned in substantially the same direction”), but also recites structure (“an outlet gap”) to accompany the placeholder. It appears from applicant’s specification (paragraph 8) that the “homogenizing” is performed by the “homogenization container (device)” which “aligns the fibers of the cheese mass uniformly in the processing direction”. However the specification does not provide any structure attributed to the function of “aligning the fibers”, and only recites that the fibers are aligned by the time the cheese mass reaches the outlet gap, where the cheese passed through the outlet gap is stated to be a “preshaped strip” (paragraph 8). The specification further recites a variety of other characteristics associated with the “homogenizing device”, e.g. wall materials, maintaining a desired temperature, and tapering toward the outlet gap (paragraphs 14-16), but It is unclear if the “homogenization device” provides the functions of fiber alignment and forming the “preshaped strip” using the structure recited 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
Claims 22-27, 32, 37, 39 and 40 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft (US 2,352,210) in view of Lepley (US 4,975,013), Tomatis (EP 0706754 A1), Morikawa et al. (US 6,045,840) and Wakeman (US 3,645,751).
Regarding the limitation “oppositely-driven rollers, or a pair of belts” the limitation is construed to recite alternatives. The limitation “oppositely-driven rollers” is chosen for the sake of examination.
Regarding the limitation “preshaped”, the limitation is given its broadest reasonable interpretation in light of the specification to mean the cheese mass has a plurality of aligned fibers (paragraph 8).
Regarding the limitation “homogenizing device”, the limitation is interpreted to be a container having an outlet, capable of aligning the cheese fibers (paragraphs 8 and 10). 
Regarding the limitation “cutting element”, the limitation is interpreted to mean any structure known in the art to perform a “cutting” function, such as a blade, knife, nip, etc.

Regarding claim 21, Kraft teaches a system to form a cheese product comprising a hopper 20 having an outlet spout or nozzle 21 from which a strip of molten cheese mass is supplied (figure 1; page 1 right column lines 25-31), a pair of oppositely-driven rollers 11 and 16 (figure 3 directional arrows on rollers), that form a roller gap between the pair of rollers, wherein the pair of rollers form the strip of molten cheese mass into a shaped cheese strip in the roller gap (figure 3; page 1 right column lines 31-34), and a cutting element 23 that cuts the shaped cheese strip into the cheese product (figure 2; page 1 right column lines 39-41). Since the hopper 20 receives molten cheese and maintains the temperature of the cheese through the hopper outlet (figure 3; page 2 right column lines 9-14), the hopper is construed to be a type of “homogenizing device”.
Regarding the limitation of “a cooling system operable to cool…” Kraft teaches the rollers 11 and 16 include pipes 38-39 for supplying cooling medium to the rollers (page 2 left column lines 23-25 and 55-56), where the cooling medium maintains the temperature of the rollers 11 and 16 at a sufficiently low point to allow the cheese sheet to set as it emerges from between the rollers (page 3 right column lines 56-65). The system for supplying and holding the cooling medium in the rollers is construed to be a “cooling system”.
Regarding the limitation of the cheese being a “preshaped strip of molten cheese mass having a plurality of uniformly aligned fibers”, and the fibers “aligned in substantially the same direction”, Kraft teaches molten cheese which is delivered to a 
Furthermore, MPEP 2115 recites the following, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Thus, unless there are particular structural elements attributed to the alignment of fibers as claimed, the limitation of “preshaped strip of molten cheese…fibers are aligned in substantially the same direction” as claimed is not given patentable weight.
Kraft further teaches means to control size of the outlet opening can be placed inside hopper 20 (figure 3; page 2 right column lines 15-20). However, the reference does not teach a sliding element positioned below the outlet gap and operable to adjust a size of the outlet gap by moving below the outlet gap, wherein the sliding element does not change the width of the preshaped strip of molten cheese mass.
Lepley teaches a bottom discharge system for storage vessels (abstract), the system comprising a vessel 10 having bottom wall 14 and rectangular shaped discharge openings 17 spaced radially outwardly from the central bottom wall portion 14a, each discharge opening provided with a slidable gate or door 19 to move between closed and 
Tomatis teaches a system for use with pasta filata (abstract), where the system comprises a feed tube 12 through which the cheese enters (figures 1-2; column 2 lines 5-7), and a plate 14 comprising oppositely sliding strips (plates) 36 and 38 driven by actuator means to reduce the cross section of the feeding tube 12 outlet (column 2 lines 22-34). When desired, air cylinder 48 is driven to slowly move strips 32 and 34 in opposite directions, whereby aligned bores 36 and 38 are gradually throttled in order to prevent abrupt shearing of the pasta filata fibers (column 3 lines 2-14). The reference is analogous since it is directed to passing pasta filata through a system which comprises a sliding device for controlling the outlet size.
It would have been obvious to one of ordinary skill in the art at the time of the inention to modify the process of Kraft to have a sliding element operable to adjust a size of the outlet gap, where the element does not change a width of the preshaped strip of molten cheese mass, since the reference already suggests adding a means to adjust outlet size (page 2 right column lines 15-20) but does not provide specifics to 
Kraft does not teach a sensor to monitor the preshaped strip of cheese in an inlet gap positioned between the outlet gap and the roller gap, the sensor electronically coupled to a feedback control unit that adjusts an amount of cheese in the preshaped strip in the inlet gap.
Morikawa et al. teaches a system for stabilizing the amount of belt-form edible dough produced in the system (abstract), the system comprising a hopper 23 and a pair of roller members 29L and 29R disposed beneath the hopper, i.e. “inlet gap” (figure 1), where the roller members are capable of movement towards and away from each other to control the size of the outlet gap between the roller members (column 4 line 66 to column 5 line 22). The system further comprises a flow amount detecting sensor 59 disposed beneath the outlet formed by roller members 29L and 29R, where the sensor is connected to controlling device 63 (figure 1; column 5 lines 33-42), the device adjusting the gap distance between the roller members based on measurements from the sensor 59, i.e. feed-back control (column 5 line 61 to column 6 line 3; column 6 line 60 to column 7 line 7). The reference is analogous since it is directed to a system for 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to include the sensor and feedback control unit in an “inlet gap” as claimed since Kraft already suggests including means to regulate the outlet size and volume of molten cheese delivered to rolls 11 and 16 (page 2 right column lines 15-20), but does not provide any further details, where the prior art acknowledges that sensors can be placed below hopper outlet means to monitor flow characteristics of the material and the sensors can be connected to feedback control units, and in order to similarly monitor the material and adjust the feed/volume flow rate to ensure desired throughput targets are obtained.
Regarding the limitation “a steplessly controllable drive coupled to the sliding element and the feedback control unit, the drive moving the sliding element to adjust the size of the outlet gap in response to the feedback control unit”, Kraft is silent.
The modification of Kraft with Morikawa teaches using feed-back control to adjust the outlet gap size as stated above, and the modification with Lepley and Tomatis teach controlling the outlet gap size using a sliding element.
Wakeman teaches a system for making cheese (abstract) comprising a curd former (figures 3 and 6), the former including a volumetric displacement device which comprises a piston 19 movable by air cylinder 20 (figure 3; column 4 lines 45-56) or a cam 25 connected to a motor 26 having a variable speed drive (figure 6; column 5 lines 43-50), both devices construed as types of a “steplessly controllable drive”. Thus the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to use a steplessly controllable drive as claimed since the prior art acknowledges various types of driving systems for actuating the sliding element (Lepley column 4 lines 44-61; Tomatis column 2 lines 35-42; Morikawa column 5 lines 1-22; column 5 line 61 to column 6 line 3), and therefore as a substitution of art recognized equivalents for means to actuate movement of a device, and to provide more control over the movement of the sliding element as taught by Wakeman, thereby facilitating continuous/gradual outlet size change so as to not disturb the alignment of the cheese fibers.
Regarding claim 23, Kraft teaches the cooling system 38-39 (page 2 left column lines 23-25 and 55-56) as stated for claim 21, where the system cools the shaped cheese strip on both sides of the shaped cheese strip in contact with the pair of oppositely-driven rollers (page 3 right column lines 56-65).
Regarding claim 25, Kraft teaches the cutting element 23 cuts the shaped cheese strip parallel to the process direction, i.e. along the plurality of uniformly aligned fibers (figures 2-3; page 2 right column lines 46-57).
Regarding claim 26, Kraft teaches pair of rollers 11 and 16 as stated for claim 21 (figure 3).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft (US 2,352,210) in view of Lepley (US 4,975,013), Tomatis (EP 0706754 A1), .
Kraft does not teach cutting the shaped cheese strip transversely to the fibers.
Aldrovandi teaches a system for making pasta filata cheese strips (abstract), the system comprising a transport section to stretch the cheese into a cord (figures 1-2; column 3 lines 1-28), where cutting means 17 transversally sever the cord into single portions 18 (figure 4; column 3 lines 24-25; column 4 lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to cut the cheese transversely to the fibers since the prior art has acknowledged that cheese processing systems can be used to make transverse cuts, as a matter of manufacturing preference for a desired shape, size, or type of cheese, and in order to cut the cheese strip into shorter, more manageable portions for packaging, transport, storage and consumption.
	
Claims 22, 27-28, 31, 33, 37-39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft (US 2,352,210) in view of Lepley (US 4,975,013), Tomatis (EP 0706754 A1), Morikawa et al. (US 6,045,840) and Wakeman (US 3,645,751) as applied to claims 21, 23 and 25-26, and further in view of Biggel (US 2007/0098861 A1).
Regarding claim 22, in view of the rejection under 35 USC 112(b) above, the claim is interpreted to recite that the width is adjustable by a device other than the sliding element. The combination applied to claim 21 teaches an outlet gap having an adjustable outlet size via a sliding element, the size adjustable in a dimension construed 
Biggel teaches a device for cooling a cheese melt to form a continuous strip (abstract), the device comprising cooling belts 3a and 3b which forms cheese melt 1 into cheese strip 2 after having passed through the cooling belts (figure 1; paragraph 24), where the inlet gap to the belts comprises bordering means 14 moved by holders 15, where the bordering means 14 are adjusted to achieve a desired size across the length of the rollers (figure 3; paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to include width adjusting means in order to similarly allow the width of the shaped cheese to be adjusted, thereby allowing the cheese to be shaped into different sizes, e.g. a thinner “snack size” or a larger “industrial” or “value” size, and in order to ensure the cheese does not spill over the edges of the rollers, thereby minimizing cleaning and maintenance requirements.
Regarding claim 27, Kraft does not teach the system comprises the pair of belts.
Biggel further teaches the belts being sprayed with cooling ice water, construed to be a type of “cooling system” (paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to use cooling belts since the prior art acknowledges that belts can be used as a means to similarly shape and cool molten cheese, and therefore as a substitution of art recognized equivalents suitable for said 
Regarding claim 28, in view of the rejection under 35 USC 112(b) above, the claim is interpreted to mean that any size (width, thickness, etc.) of the outlet and roller gaps are adjusted to “coordinate” the gaps as claimed. Kraft does not teach the outlet gap is coordinated with the roller gap to feed the cheese across an entire body width of the rollers. 
Biggel teaches adjusting the width of the cheese mass fed between the rollers (paragraph 26), and the combination applied to claims 21-22 teaches controlling the size of the outlet gap in a feed-back control loop based on signals from a sensor monitoring the cheese at the inlet gap.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kraft to coordinate the outlet and roller gaps as claimed in order to similarly control the size of the shaped cheese, and in order to ensure the cheese does not spill over the edges of the rollers, thereby minimizing cleaning and maintenance requirements.
Regarding claims 31 and 38, Kraft teaches a system to form a cheese product as recited for claim 21 above. The same combination is applied to claim 31 and would have been same for the reasons previously stated. The difference between claim 21 and claims 31 and 38 is that the latter two recite a pair of belts.
The combination applied to claim 27 teaches the system comprises the pair of belts. The same combination is applied to claims 31 and 38 and would have been obvious for the same reasons stated for claim 27.
Regarding claim 33, the combination applied to claim 28 teaches coordinating the outlet and roller gaps as claimed. The same combination is applied to claim 33 and would have been obvious for the same reasons stated for claim 28.
Regarding claim 37, the combination applied to claim 31 teaches the cooling system (belts 3a and 3b exposed to ice water) cools the cheese strip on both sides in contact with the belts (figure 1; paragraph 28).
Regarding claim 39, the combination of Kraft with Wakeman applied to claim 21 teaches a steplessly controllably drive as claimed. The same combination is applied to claim 39 and would have been obvious for the same reasons stated for claim 21.
Regarding claim 41, the combination of Kraft with Morikawa et al. applied to claim 21 teaches sensor 59 sends information to controlling device 63 which in turn calculates and adjusts the gap distance between roller members in a feed-back control loop (column 3 line 66 to column 5 lines 22 and 33-42; column 5 line 61 to column 6 line 3). The same combination is applied to claim 41 and would have been obvious for the same reasons stated for claim 21.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/18/2020, with respect to the rejection of claims 21-28, 31, 33-39 and 41 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792